Exhibit 10.2

 

U.S. Bank National Association

 

February 25, 2009

 

Axcelis Technologies, Inc.

108 Cherry Hill Road

Beverly, MA  01915

Attention:  Chief Financial Officer

 

Re:

 

4¼% Convertible Senior Subordinated Notes Due 2009 (the “Notes”)
Issued Pursuant to an Indenture Dated as of May 2, 2006 (the “Indenture”)

 

 

Ladies and Gentlemen:

 

Reference is hereby made to the Notes and the Indenture; capitalized terms used
herein and not otherwise defined herein are used herein as defined in the
Indenture.

 

As you are aware, you have defaulted under your contractual obligation under the
Notes and the Indenture to pay amounts of principal, premium and interest due at
the maturity of the Notes, which defaults are continuing (the “Existing
Defaults”).  As you are also aware, the undersigned Trustee under the Indenture
commenced a lawsuit on behalf of the holders of Notes against you in the United
States District Court for the Southern District of New York (Case Number
09CV657, the “Lawsuit”) to enforce your obligations under the Notes and the
Indenture.

 

You have advised the undersigned Trustee that you are entering into a Share
Purchase Agreement (“Share Purchase Agreement”) by and among Sumitomo Heavy
Industries, Ltd. (“SHI”), you and SEN Corporation, an SHI and Axcelis Company
(“SEN”), pursuant to which SHI would acquire from you your shareholding in SEN
for a cash purchase price of Thirteen Billion Yen (¥13,000,000,000) on March 31,
2009.  Among other things, the Share Purchase Agreement provides that SHI shall
transmit to the undersigned Trustee at closing for the benefit of the holders of
the Notes a portion of the purchase price towards the payment in full of all of
your obligations under the Notes and the Indenture in an amount and to an
account designated by the undersigned Trustee.

 

To induce you, SHI and SEN to execute and deliver the Share Purchase Agreement,
and to provide the parties to the Share Purchase Agreement an opportunity to
consummate the transactions contemplated by the Share Purchase Agreement, the
undersigned Trustee hereby confirms the following:  (a) the Trustee shall not
further pursue the remedies under the Notes or the Indenture, to further
prosecute the Lawsuit or to take any other actions against Axcelis Technologies
(including, without limitation, the filing of any bankruptcy petition or the
initiation of any involuntary bankruptcy action), except that the Trustee
reserves the right to serve and file a motion for summary judgment in the
Lawsuit (the “Motion”); and (b) to the extent the Trustee serves the Motion on
or before March 16, 2009, the Trustee will enter into a stipulation in which the
parties to the Lawsuit agree that any briefing related to the Motion (or any
cross-pleading by you as defendant in the Lawsuit) shall be completed on or
before April 13, 2009 (with your opposition due April 7, 2009 and the Trustee’s
reply papers due by April 13, 2009) with no

 

--------------------------------------------------------------------------------


 

further extensions of the briefing schedule. The parties also agree  that the
motion could not be granted or judgment entered in the Lawsuit until after
April 13, 2009.  With regard to the Lawsuit, the Trustee and you agree: (1) to
forbear from any motion practice (except for the Motion or any pending pro hac
vice applications), serving any discovery requests or taking any other actions
to advance the Lawsuit before the earlier of (i) April 13, 2009 or (ii) the
termination of the Share Purchase Agreement (the period ending on the earlier of
(i) or (ii) being the “Stand Down Period”) (2)  not to seek the postponement of
the preliminary court conference previously-scheduled for April 3, 2009, and
(3) to file a joint request with the Court for an extension of  time for (x) the
submission of a Civil Case Management Plan and (y) the date for a subsequent
pretrial conference to a date after April 13, 2009.  In addition, with respect
to the Lawsuit, you agree to submit to the personal jurisdiction of the federal
district court for the Southern District of New York and to waive any objections
or defenses that you may now or hereafter have based on venue, forum non
conveniens and/or claim that the Trustee is not the real party in interest in
the Lawsuit.

 

In the meantime, although the Trustee agrees that, during the Stand Down Period,
it shall not exercise and enforce certain rights and remedies available under
the Notes, the Indenture and applicable law, as described above, including
prosecution certain aspects of the Lawsuit as described above, please be advised
that this delay in the exercise and enforcement of rights and remedies should in
no way be construed as a waiver of any Default or Event of Default (including
the Existing Defaults) or any rights or remedies, and the Trustee expressly, as
provided in section 7.06 of the Indenture, reserves the right to exercise all
rights, powers and privileges provided for in the Indenture and the Notes and
under applicable law, including renewed prosecution of the Lawsuit, after the
end of the Stand Down Period.

 

Please feel free to contact me should you have any questions or concerns.

 

 

Very truly yours,

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, Trustee

 

 

 

 

By:

/s/ Diana Jacobs

 

Name: 

Diana Jacobs

 

Title:

Vice President

 

AGREED TO:

 

AXCELIS TECHNOLOGIES, INC.

 

By:

/s/ Lynnette C. Fallon

 

Name: 

Lynnette C. Fallon

 

Title:

EVP HR and Legal, General Counsel

 

 

2

--------------------------------------------------------------------------------